Citation Nr: 1425975	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  11-02 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES


1.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a left shoulder disability, to include as secondary to a left anterior femoral cutaneous nerve injury.

2.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a left arm disability, to include as secondary to a left anterior femoral cutaneous nerve injury.

3.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for lumbosacral strain.

4.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a left hip disability.

5.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a right hip disability.

REPRESENTATION

Appellant represented by:	John R. Worman, Attorney at Law


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


REMAND

The Veteran served on active duty from March 1983 to November 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  (The Board notes that the left shoulder and left arm claims were adjudicated by the RO as new claims for service connection.  A review of the record, however, reveals that entitlement to service connection for disabilities of the left arm and shoulder were previously denied by way of a July 2006 Board decision, which decision became final.  Accordingly, the Board has determined that the issue now before it with respect to these two claims is whether new and material evidence has been submitted to reopen the previously denied claims for left arm and shoulder disabilities, as set forth on the title page of the decision.)

In May 2010, the Veteran submitted a notice of disagreement as to the April 2010 decision.  A statement of the case was issued in January 2011 and in that same month, the RO received the Veteran's VA Form 9 (Appeal to Board of Veterans' Appeals), dated on January 26, 2011, wherein he checked the box requesting a hearing before a member of the Board, sitting at the RO.  The Columbus RO certified the case on appeal on February 10, 2011.  The VA Form 8 (Certification of Appeal) erroneously indicated that no hearing had been requested and it does not otherwise appear that any action was taken on the Veteran's request for a Board hearing.  

The Veteran has a right to provide hearing testimony on appeal.  See 38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700(a) (2013).  In light of the above, the Veteran's case must be remanded to afford him the opportunity to be scheduled for and to prepare for his hearing.  See 38 C.F.R. § 20.700(e).

Accordingly, this case is REMANDED for the following action:

Schedule the Veteran for a hearing before a member of the Board sitting at the RO.  Notify the Veteran of the date and time of the hearing.  Allow the Veteran and his representative an opportunity to prepare for the hearing.  

By this remand, the Board intimates no opinion as to any final outcome warranted. No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



